Citation Nr: 0901471	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-17 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status-post right knee anterior cruciate ligament (ACL) 
reconstruction and partial medial meniscectomy. 

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had active service from September 2001 to August 
2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida. 

FINDING OF FACT

On May 19, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2008).

Specifically, in a statement received by the RO on May 19, 
2008, and subsequently by the Board on July 17, 2008, the 
veteran stated that he desired to withdraw his appeal.  This 
statement constitutes a written withdrawal of the substantive 
appeal with regard to the issues of entitlement to ratings in 
excess of 10 percent for status-post right knee ACL 
reconstruction and partial medial meniscectomy, and for post-
traumatic headaches.  As such, here remain no allegations of 
errors of fact or law for appellate consideration.  The Board 
does not have jurisdiction to review the claim, and it must 
therefore be dismissed, without prejudice. 38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).



ORDER

The appeal is dismissed



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


